J-S40011-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    KEVIN GAYMON                               :
                                               :
                       Appellant               :   No. 1545 EDA 2017

           Appeal from the Judgment of Sentence December 18, 2014
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0003221-20013


BEFORE:      LAZARUS, J., DUBOW, J., and PLATT, J.*

MEMORANDUM BY DUBOW, J.:                           FILED SEPTEMBER 13, 2018

       Appellant, Kevin Gaymon, appeals from the Judgment of Sentence

entered in the Philadelphia County Court of Common Pleas on December 18,

2014, following his conviction of one count each of Possession of a Controlled

Substance With Intent to Deliver (“PWID”), Conspiracy to Commit PWID, and

Criminal Use of a Communication Facility.1 On appeal, Appellant challenges

the discretionary aspects of his sentence. After careful review, we affirm.

       The facts and procedural history are as follows. On February 20, 2013,

Philadelphia police officers arrested Appellant after observing him sell crack

cocaine to a confidential informant (“CI”) during a two-day surveillance

operation of properties located adjacent to one another at 5825 and 5827

Warrington Avenue. At the time of Appellant’s arrest, which occurred at the
____________________________________________


1 35 P.S. § 780-113(a)(30); 18 Pa.C.S. § 903; and 18 Pa.C.S. § 7512(a),
respectively.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S40011-18



rear of the home at 5827 Warrington Avenue, the officers recovered from

Appellant’s person a packet of crack cocaine and a cell phone used by

Appellant to arrange a drug transaction with the CI. From 5825 Warrington

Avenue (the “stash house”), the house from which associates of Appellant

retrieved the drugs to hand to Appellant, who in turn handed them to the CI,

police officers recovered approximately 15 grams of crack cocaine in small

packets and drug paraphernalia.

      Appellant waived his right to a jury trial. On October 16, 2014, the trial

court found Appellant guilty of all charges and ordered a presentence report

(“PSI”).

      On December 18, 2014, the court conducted Appellant’s sentencing

hearing. Counsel agreed at the hearing that Appellant’s Prior Record Score

(“PRS”) was 5 and the Offense Gravity Score (“OGS”) was 8. At the conclusion

of the hearing, the trial court explained that it had “considered the

presentence report” and “listened to arguments of counsel,” which led it to

conclude that probation was not an appropriate sentence. N.T. Sentencing,

12/18/14, at 18. The court further noted that Appellant had “spent his whole

life” committing the same type of offense, and that “prior sentences of

probation and short periods of incarceration have not deterred his criminal

activity.”   Id. at 12.   The court found that Appellant’s PRS “significantly

understates the seriousness of his criminal activity.” Id. at 18. The court

considered the threat Appellant poses to the community; his disregard for the

law; and the impact that drug sales have on victims, their families, and the

                                     -2-
J-S40011-18



community.       Id. at 18-19.       At the conclusion of the hearing, the court

sentenced Appellant to consecutive terms of 3 to 6 years’ incarceration for

each of the PWID and Conspiracy to Commit PWID convictions, followed by a

consecutive term of 1 to 3 years’ incarceration for the conviction of Criminal

Use of a Communication Facility,2 for an aggregate sentence of 7 to 15 years’

incarceration.

        On December 29, 2014, Appellant filed a Motion for Reconsideration of

Sentence, in which he claimed the court based Appellant’s sentence on a

mistake of fact and abused its discretion in sentencing him to consecutive

sentences. Appellant’s Motion was denied by operation of law on April 29,

2015.     Appellant filed a timely appeal to this Court.     However, owing to

Appellant’s failure to file a Brief, this Court dismissed Appellant’s appeal on

November 19, 2015. See Commonwealth v. Gaymon, No. 1309 EDA 2015.

        Appellant successfully petitioned for the reinstatement of his direct

appeal rights nunc pro tunc. This appeal followed. Both Appellant and the

trial court have complied with Pa.R.A.P. 1925.

        In his Rule 1925(b) Statement, Appellant reiterated his claim that the

court based his sentence on a mistake of fact, and raised for the first time a

claim that the court erred “when it failed to consider mitigating evidence and
____________________________________________


2 This is an aggravated range sentence. Given Appellant’s PRS of 5 and the
Sentencing Guideline OGS of 8, the Sentencing Guidelines recommended a
minimum sentence range of 27 to 33 months (2¼ to 2¾ years) plus or minus
9 months’ incarceration for the PWID and Conspiracy to Commit PWID
convictions, and 12 to 18 months’ incarceration for the Criminal Use of a
Communication Facility conviction.

                                           -3-
J-S40011-18



failed to state appropriate reasons on the record for imposing the sentence.”

Rule 1925(b) Statement, 6/8/17, at 3 (unpaginated).

      In his Brief, Appellant raises the following two issues:

      1. Did the lower court err in the discretionary aspects of
         sentencing[] when it accepted a representation by the
         Commonwealth as true when considering its sentence?
         Specifically, the court indicated that the officer testified that
         Appellant went into an abandoned house where numerous
         items of paraphernalia and quantities of drugs were found
         when the trial testimony was that other people entered the
         premises where the stash was found, while Appellant did not.

      2. Did the lower court err in the discretionary aspects of
         sentencing when it failed to consider mitigating evidence and
         failed to state appropriate reasons on the record for imposing
         an excessive aggregate sentence[?]

Appellant’s Brief at 2.

      Both of Appellant’s issues challenge the discretionary aspects of his

sentence. Challenges to the discretionary aspects of sentencing do not entitle

an appellant to an appeal as of right. Commonwealth v. Sierra, 752 A.2d
910 (Pa. Super. 2000).      Prior to reaching the merits of a discretionary

sentencing issue, we must determine whether: (1) appellant has filed a timely

notice of appeal; (2) the issue was properly preserved at sentencing or in a

motion to reconsider and modify sentence; (3) appellant’s brief has a fatal

defect; and (4) there is a substantial question that the sentence is not

appropriate under the Sentencing Code.       Commonwealth v. Evans, 901
A.2d 528, 533 (Pa. Super. 2006).

      The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis. Commonwealth v. Anderson, 830 A.2d

                                     -4-
J-S40011-18



1013 (Pa. Super. 2003).        A substantial question exists “only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing Code;

or (2) contrary to the fundamental norms which underlie the sentencing

process.” Sierra, supra at 912-13.

      With respect to his first issue, Appellant satisfied the first three

requirements: he filed a timely Notice of Appeal; preserved the issue by filing

a Petition to Reconsider Sentence; and included a separate Pa.R.A.P. 2119(f)

Statement in his Brief to this Court. We, thus, consider whether Appellant

raised a substantial question.

      Appellant first avers that the trial court miscalculated his OGS. This

Court has previously determined that a claim that the trial court abused its

discretion in applying an OGS raises a substantial question. Commonwealth

v. Lamonda, 52 A.3d 365, 371 (Pa. Super. 2012). We, thus, examine the

merits of Appellant’s first issue.

      Appellant avers that the court inaccurately calculated his OGS based on

its misapprehension of fact that Appellant had been inside the drug stash

house. Appellant’s Brief at 8. He claims that the court misperceived that he

had “access to the stash house where roughly 15 grams of cocaine” were

recovered and not just to the 2 grams that police found on his person. Id. at

7-8. He concludes that this misperception resulted in the court miscalculating

his OGS as 8 instead of 6. Id. at 8. This issue warrants no relief.




                                     -5-
J-S40011-18



        As a prefatory matter, the Notes of Testimony indicate that counsel for

Appellant and the Commonwealth agreed at the outset that Appellant’s OGS

is 8. N.T. Sentencing, 12/18/14, at 4-5. The record does not indicate, and

Appellant does not aver, that Appellant objected to that agreement at any

time.

        Moreover, the misapprehension Appellant avers here is entirely his own.

The court convicted Appellant of Conspiracy to Commit PWID of the 15 grams

of crack cocaine possessed by Appellant’s co-conspirator in the stash house.

The Conspiracy conviction rendered him liable for the full weight of the drugs

involved in the conspiracy. See Commonwealth v. Perez, 931 A.2d 703,

709 (Pa. Super. 2007) (holding that the “successful proof of a conspiracy

makes each co-conspirator fully liable for all of the drugs recovered, without

the necessity of proving constructive possession.”). Thus, whether Appellant

had been in the stash house where the police officers found the drugs is

irrelevant. Accordingly, Appellant’s claim that the court based his sentence

on a misapprehension of facts warrants no relief.

        In his second issue, Appellant again challenges the discretionary aspects

of his sentence. He argues that the court abused its discretion in sentencing

him to consecutive, rather than concurrent sentences; in imposing a sentence

on the high end of the aggravated range; and in failing to consider mitigating

factors. Appellant’s Brief at 8-10.

        As noted supra, in order to preserve a challenge to the discretionary

aspects of his sentence, a defendant must raise the issue at sentencing or in

                                       -6-
J-S40011-18


a post-sentence motion. See Evans, 901 A.2d at 533. ”Absent such efforts,

an   objection   to   a   discretionary    aspect   of   a   sentence   is   waived.”

Commonwealth v. McAfee, 849 A.2d 270, 275 (Pa. Super. 2004) (citations

and internal quotations marks omitted).

      Here, Appellant did file a Post-Sentence Motion challenging the

imposition of consecutive rather than concurrent sentences. However, he did

not include this issue in his Rule 1925(b) Statement. Thus, we find it waived.

Commonwealth v. Castillo, 888 A.2d 775, 780 (Pa. 2005).

      In addition, Appellant did not raise the issue of the court’s alleged failure

to consider mitigating factors or challenge the imposition of an aggravated

range sentence in his Post-Sentence Motion.              Accordingly, Appellant has

likewise waived those claims. See McAfee, 849 A.2d at 275 (affirming that

an appellant waives an objection to a discretionary aspect of his sentence

where he does not raise it in a post-sentence motion or during the sentencing

process).

      Judgment of Sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/13/18



                                          -7-